Case: 1:16-cv-00945-DRC Doc #: 71 Filed: 11/20/20 Page: 1 of 2 PAGEID #: 3406
       Case: 1:16-cv-00945-DRC Doc #: 71 Filed: 11/20/20 Page: 2 of 2 PAGEID #: 3407


Case Number             Caption
1:13-cv-00586-TSB       United States of America et al v. Alphatec Spine, Inc. et al
1:16-cv-00945-MRB       Ruth Ann Cooper, DPM v. Neilmed Pharmaceuticals, Inc.
1:17-cv-00188-MRB       IRC Stone Creek, L.L.C. v. Stone Creek Development Company of Ohio, LLC et al
1:17-cv-00268-MRB-MRM   Finnell v. Warden, Lebanon Correctional Institution
1:17-cv-00389-MRB       Board of Commissioners of Clermont County, Ohio v. US Environmental Protection Agency
1:18-cv-00252-TSB       Pink v. Ohio Living et al
1:18-cv-00261-TSB       Moore v. City of Cincinnati/City of Cincinnati Police Department Scott et al
1:18-cv-00352-TSB       The Huntington National Bank v. Milman et al
1:18-cv-00532-TSB       Kidd v. Durrani et al
1:19-cv-00724-MRB       Ritrama, Inc. v. General Data Company, Inc. et al
1:19-cv-00952-TSB-KLL   Reynolds v. Hutchinson et al
1:19-cv-00961-MRB       H.H. Franchising Systems, Inc. v. Robo et al
1:19-cv-00968           Epps v. Linder, et al
1:19-cv-01003-TSB-KLL   Pitts v. Commissioner of Social Security
1:19-cv-01073-TSB-KLL   Boyd v. Howard
1:20-cv-00024-TSB       Perry v. Indian Hill Exempted Village School District
1:20-cv-00069-TSB-KLL   Rodgers-Eaches v. Commissioner of Social Security
1:20-cv-00081-TSB-SKB   Hawk v. Commissioner of Social Security
1:20-cv-00146-MRB       Kitchen v. Waynoka Property Owners Association, Inc. et al
                        J. Rettenmaier USA LP v. Teamsters Local Union 957 General Truck Drivers,
1:20-cv-00172-TSB       Warehousemen, Helpers, Sales and Service, and Casino Employees
1:20-cv-00217-MRB       Charles v. Federal Bureau of Prisons et al
1:20-cv-00244-MRB       Ray v. NewRez LLC
1:20-cv-00258-TSB       Daniel v. Ability Recovery Services LLC
1:20-cv-00302-MRB-SKB   Walker v. Warden, Warren Correctional Institution
1:20-cv-00303-MRB-SKB   Walker v. Warden, Warren Correctional Institution
1:20-cv-00337-MRB-SKB   Finnell v. Eppans et al
1:20-cv-00362-TSB-SKB   Deters v. Hammer et al
1:20-cv-00375-MRB       Blanton v. Hamilton County Communications Center
1:20-cv-00395-MRB       Noumoff v. Checkers Drive-In Restaurants, Inc.
1:20-cv-00482-TSB       Richmond v. Site Worx, LLC et al
1:20-cv-00490-TSB       Ayers v. GT Excavating, LLC et al
1:20-cv-00564-MRB       Bair v. Norfolk Southern Railway Company
1:20-cv-00583-TSB       CASCO Manufacturing Solutions, Inc. v. Moore et al
1:20-cv-00651-TSB       Anderson v. LaRosa's, Inc. et al
1:20-cv-00652-TSB-SKB   Prince v. Scioto County Common Pleas Court, Court Employee et al
1:20-cv-00663-TSB-SKB   Morgan v. Commissioner of Social Security
1:20-cv-00670-MRB-SKB   Everhart v. Credit Vision Inc.
1:20-cv-00678-TSB       Campbell v. Riahi, et al
1:20-cv-00688-MRB       W et al v. BMG Sports LLC et al
1:20-cv-00759-TSB       Fifth Third Bank v. Home Town Motors IV, Inc.
1:20-cv-00795-MRB       Stanifer v. Menard, Inc. et al
1:20-cv-00838-TSB       Peters v. Cook Group Incorporated et al
1:20-cv-00885-MRB       Smiley v. Barclaycard US, et al.
1:20-cv-00891-MRB       Integrity Business Partners, LLC v. Worldpay, LLC
